Real Estate Contacts, Inc.

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT (the “Agreement”), dated as of January 4, 2017, is
entered into by and among Patriot Bioenergy Corporation, a Kentucky corporation,
(the “Seller''), and Real Estate Contacts, Inc. (REAC), a Florida corporation
(the “Buyer'').

RECITALS

Seller is engaged in the business of operating a hemp processing and growth
operation and selling hemp related products (known as the “Business”.)

Seller desires to sell, and Buyer desires to purchase, the Seller's entire
interest in the Business including but not limited to all of the Seller's stock
or other form of ownership, and all of the assets of the Business used in
connection with the Business and, in connection therewith, Buyer shall assume
certain enumerated obligations and liabilities related to such assets, in
accordance with the terms and conditions set forth in this agreement.

AGREEMENT

Now therefore, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the parties hereby agree as follows:

ARTICLE ONE

SALE AND PURCHASE OF PATRIOT BIOENERGY CORPORATION

1.1.

Sale and Purchase of Assets. Subject to the terms and conditions set forth in
this Agreement, on the Closing Date, Seller shall sell, convey, transfer





Page 1 of 16




and assign and deliver to Buyer, and Buyer shall purchase from the Seller, the
Assets defined herein as follows:

1.2.

“Assets” shall mean all of the right, title and interest in and to the business,
properties, assets and rights of any kind, whether tangible or intangible, real
or personal, and constituting, or used or useful in connection with, or related
to, the Business, including without limitation all of Seller's right, title and
interest in and to the following:

a.

All of the Seller's stock or other form of ownership;

b.

All inventory;

c.

All machinery, fixtures, and equipment used in the business;

d.

All real or personal property owned by the business no matter where located;

e.

All leases of real and personal property used in the business or otherwise
assigned to the Seller;

f.

All leasehold improvements related to any assigned leases;

g.

All supplies, customer, supplier and distributor lists, display units, telephone
and fax numbers, and purchasing records;

h.

Accounts receivables;

i.

All Proprietary Rights, including without limitation rights to the names Patriot
Bioenergy Corporation and Southern Hemp Company (and variations thereof);

j.

All goodwill relating to the foregoing;

k.

All customer contracts for services;





Page 2 of 16






l.

All licenses issued to the Seller including but not limited to processing and
growing licenses for hemp;

1.3.

Lease of Real Property: Buyer will lease the real property owned by the Seller
and used in the Business according to the following terms: Seller will receive
six percent (6%) of the net revenues derived from the growing and processing of
hemp on the leased property. The lease of the property owned by the Seller will
remain in effect as long as the Business is operating and may be terminated at
the Buyer's discretion at any time with a thirty day notice.

1.4.

Assumption of Liabilities. Upon the terms and subject to the conditions attached
herein, at the Closing Date, Buyer shall assume none of the liabilities for the
Business unless specifically agreed to in writing by the Buyer;

1.5.

Purchase Price. In consideration of the transactions contemplated hereby, the
Purchaser hereby agrees to pay to the Seller, the Purchase Price, to­ wit,
50,000 shares of the Buyer's common stock at $4.00 per share. The Purchase Price
shall form the full and final consideration to be paid or delivered from the
Purchaser to the Seller under this Agreement for the transactions contemplated
hereunder and for all subsequent deeds, instruments, contracts or actions that
have or may have to be executed, performed or taken by and other person in order
to give complete effect and force to this Agreement or any of the obligations
contained herein. No further consideration shall be paid and/or be payable by
the Purchaser in any manner whatsoever. The Purchase Price is exclusive of all
applicable taxes, duties, surcharge, which may be levied in respect of transfer
of each asset forming a





Page 3 of 16




part of the Purchased Assets. The Parties agree that the cash value of the
Purchased Assets, which have been acquired over a time in cash and non-cash
transactions, is not readily determinable, but that the Purchase Price is
adequate and sufficient consideration for this transaction. The Parties
furthermore agree to work together in procuring a Fair Value Opinion sufficient
to the requirements of Buyer's auditors.

1.6.

Restrictions on Share Transfers or Sale. The Purchase Price shares of Buyer's
common stock shall be issued to Seller in a transaction reliant on the exemption
provided by Section 4(a)(1) of the Securities Act of 1933, and shall be
restricted shares, within the meaning of SEC Rule 144, that may be offered or
sold in the United States only subject to applicable resale provisions of the
U.S. Securities Laws. It is the Parties' mutual understanding that some portion
of the Purchase Price may be transferred to or exchanged with Seller's
shareholders in the form of a dividend-in-kind or share repurchase, in
accordance with the resolution of Seller's directors; that some portion may be
used to satisfy Seller's obligations to officers, directors and certain
shareholders; and that some portion may be retained by Seller for use in future
transactions, whether by offer and sale or as collateral, for its own benefit.
The Parties agree that it shall be Seller's sole responsibility to ensure any
such transactions in Buyer's shares complies with relevant provisions of the
U.S. Securities Laws or the requirements of any Government Body. Buyer agrees
that consent to the requirements of its transfer agent regarding any requested
transfer, as described above, shall not be unreasonably withheld,





Page 4 of 16




and that any refusal shall be subject to relevant provisions of Article 8 of the
Uniform Commercial Code. Seller agrees that it will take all reasonable steps to
ensure that the shares issued as the Purchase Price shall not be offered or sold
in any public transaction absent compliance with the U.S. Securities Laws, as
applicable, and consents that any certificates issued in connection with the
transactions contemplated herein shall bear appropriate restrictive legends .

1.7.

Underwriters' Requirements and Registration Rights. The Parties agree that the
Purchase Price shares shall have no registration, pre-emptive or other
anti-dilutive rights. The Purchase Price shares will be permitted to participate
in any registered public offering conducted by Buyer during the period of twelve
(12) months following the date of this Agreement, unless refusal thereof is made
a condition to the involvement of an underwriter for such offering.

ARTICLE TWO

2. CLOSING

2.1.

Closing Date. The closing of the transactions provided for herein shall take
place at the offices of JSM Lawgroup, PC at 4:00 pm on January 4, 2017 or at
such other place, time or date as the parties may mutually agree. The date on
which the Closing occurs is referred to herein as the “Closing Date” or the
“Closing”.

2.2.

Transfer of Possession. On the Closing Date, Seller will put Buyer





Page 5 of 16




into full possession of the Assets.

2.3.

Instruments of Transfer and Assumptions. At closing, Seller will execute and
deliver to Buyer all documents necessary to transfer ownership of any real or
personal property.

ARTICLE THREE

3. REPRESENTATIONS AND WARRANTIES OF SELLER

3.1.

Organization and Standing. Seller is a Kentucky corporation. Seller through its
authorized representative has all necessary power and authority to carry on the
Business as it is now being conducted, to own or use the properties and assets
it purports to own or use, and to execute and deliver this Agreement and other
instruments referred to herein and to perform its obligation thereunder.

3.2.

Power and Authority. Seller has all requisite power and authority, and has taken
all action necessary, to execute and deliver this Agreement and the other
instruments referred to herein, to consummate the transactions contemplated
hereby and to perform its obligations hereunder. Each of the documents and other
such instruments have been duly authorized, executed and delivered by the Seller
and constitute the legal, valid and binding obligations of the Seller
enforceable against the Seller in accordance with the terms.

3.3.

Consents Required. The execution, delivery and performance of this Agreement or
the other instruments referred to herein by Seller and the





Page 6 of 16




consummation of the transaction contemplated hereby or thereby do not require
the Seller to obtain any consent, approval or action of, or make any filing with
or give notice to, any corporation, partnership, person, firm or other entity or
any public, governmental or judicial authority for any reason.

3.4.

Title to Assets. Seller has and will transfer, and upon the consummation of the
transactions contemplated hereby Buyer will acquire good and marketable title to
or other right to use all of the assets, in each case free and clear of all
liens or encumbrances of any kind, other than encumbrances for taxes or other
statutory or governmental charges not yet due. The Assets include, without
limitation, all assets necessary for the conduct of business as currently
operated.

3.5.

Contracts and Other Agreements. Seller has delivered or will deliver to Buyer
all of the contracts and other agreements hereinafter referred to which Seller
is a party to or to which its assets or properties are bound or subject or which
impact the Business.

3.6.

Employees and Contractors. All of the Seller's employees have been offered or
will be offered employment by the Buyer.

3.7.

Condition of Tangible Assets and Inventories. All items of machinery, equipment,
and other tangible assets of Seller are in good operational condition, have been
regularly and properly serviced and maintained in a manner that would not void
or limit the coverage of any warranty thereon, other than items currently under,
or scheduled for, repair or construction, and are adequate and fit to be used
for the purposes for which





Page 7 of 16




they are currently used in the manner they are currently used.

ARTICLE FOUR

1. REPRESENTATION AND WARRANTIES OF BUYER

4.

Buyer represents and warrants to Seller as follows:

4.1.

Organization and Standing. Buyer is a Florida corporation. Buyer through its
authorized representative has all necessary power and authority to carry on the
Business as it is now being conducted, to own or use the properties and assets
it purports to own or use, and to execute and deliver this Agreement and other
instruments referred to herein and to perform its obligation thereunder.

4.2.

Power and Authority. Buyer has all requisite power and authority, and has taken
all action necessary, to execute and deliver this Agreement and the other
instruments referred to herein, to consummate the transactions contemplated
hereby and to perform its obligations hereunder. Each of the documents and other
such instruments have been duly authorized, executed and delivered by the Buyer
and constitute the legal, valid and binding obligations of the Buyer enforceable
against the Buyer in accordance with the terms.

ARTICLE FIVE

5. COVENANTS AND AGREEMENTS OF SELLER

5.1.

Conduct of Business. Transfer of ownership will take place at closing and Seller
will not be responsible for the conducting of business thereafter.





Page 8 of 16






5.2.

Examinations and Investigations. Prior to the Closing Date, Seller will afford
Buyer and his representatives full and free access to the Seller's personnel,
properties, contracts, books and records and other documents or data and will
furnish Buyer and his representatives with copies of all contracts, books,
records and other existing documents and data as Buyer may reasonably request,
and will furnish Buyer and his representatives with such additional financial,
operating and other data and information as Buyer may reasonable request in
order to verify that the representation and warranties of Seller contained
herein remain complete and correct that there has occurred no material adverse
change.

5.3.

Expenses. Seller shall bear all expenses incurred on behalf of the Seller in
connection with the preparation, performance and execution of this Agreement.

5.4.

Taxes. Seller shall pay any and all Federal, state and local taxes imposed or
assessed upon any of the Business or any of its assets or with respect to any
receipts, income, sales transactions or other business activities of any of the
Business with respect to the period through the closing date and any period
ended before that time.  Seller shall pay all sales, use and transfer taxes
applicable to any transaction contemplated by this agreement.

5.5.

Further Assurances. Seller shall execute such documents and other papers and
take such further actions as may be reasonably required to carry out the
provisions hereof.

5.6.

Legal Services. Seller acknowledges that Stephen Mills has drafted





Page 9 of 16




these documents based upon statements and documents provided to Seller and he
has made no further or separate investigation or verification of the statements
herein. Stephen Mills makes no warranties or promises except as contained
herein. By completing this agreement, Seller acknowledges that Seller has
completed any and all due diligence and is satisfied with his knowledge to
complete this agreement. Seller acknowledges that Seller has had the opportunity
to obtain legal counsel in relation to this agreement and is not relying on
Stephen Mills to act as his attorney and further acknowledges that Stephen Mills
is not acting as the attorney for the Seller.

ARTICLE SIX

6. COVENANTS AND AGREEMENTS OF BUYER

6.1.

Examinations and Investigations. Seller has afforded Buyer and his
representatives full and free access to the Seller's personnel, properties,
contracts , books and records and other documents or data and has furnished
Buyer and his representatives with copies of all contracts, books, records and
other existing documents and data as Buyer requested, and has furnished Buyer
and his representatives with such additional financial, operating and other data
and information as Buyer requested in order to verify that the representation
and warranties of Seller contained herein remain complete and correct that there
has occurred no material adverse change.

6.2.

Expenses. Buyer shall bear all expenses incurred on behalf of the Buyer in
connection with the preparation, performance and execution of this





Page 10 of 16




Agreement.

6.3.

Further Assurances.  Buyer shall execute such documents and other papers and
take such further actions as may be reasonably required to carry out the
provisions hereof.

6.4.

Legal Services. Buyer acknowledges that Stephen Mills has drafted these
documents based upon statements and documents provided to him and he has made no
further or separate investigation or verification of the statements herein.
Stephen Mills makes no warranties or promises except as contained herein. By
completing this agreement, Buyer acknowledges that he has completed any and all
due diligence including but not limited to a review of any relevant public
records and the documents and information requested by Buyer and is satisfied
with his knowledge to complete this agreement.

ARTICLE SEVEN

7. MISCELLANEOUS

7.1.

Survival. All statements contained in this Agreement or any certificate,
schedule or exhibit, instrument or conveyance delivered by or on behalf of the
parties pursuant to this Agreement or in connection with the transaction
contemplated hereby shall be deemed to be representations and warranties by the
parties thereunder and shall survive the execution and delivery of this
agreement and the closing date.

7.2.

 Risk of Loss. All risk of loss or damage to the Property included in this
agreement shall be borne by the Seller until the Closing and shall thereafter be





Page 11 of 16




borne by the Buyer.

7.3.

 Waivers and Amendments, Non Contractual Remedies, Preservation of Remedies.
This agreement may be amended, superseded, canceled, renewed or extended and the
terms hereof may be waived, only by a written instrument signed by both parties,
or in the case of a waiver, by the party waiving compliance. The failure of any
party to insist upon performance of the terms or condition of this Agreement
shall not be construed as a waiver or relinquishment of any right granted
hereunder or of the future performance of any such term, covenant or condition.
No waiver on the part of any party of any right, power or privilege, nor any
single or partial exercise of any such right, power or privilege, shall preclude
any further exercise thereof or the exercise of any other such right, power or
privilege. The rights and remedies herein provided are cumulative and are not
exclusive of any rights or remedies that any party may otherwise have at law or
equity. The rights and remedies of any party based upon, arising out of or
otherwise in respect of any inaccuracy in or breach of any representation,
warranty, covenant, or agreement contained in this agreement shall in no way be
limited by the fact that the act, omission, occurrence or other state of facts
upon which any claim of any such inaccuracy or breach is based may also be the
subject matter of any other representation, warranty, covenant or agreement
contained in this agreement(or in any other agreement between the parties) as to
which there is no inaccuracy or breach.

7.4.

Expenses: Attorney Fees. All costs and expenses incurred in





Page 12 of 16




connection with this agreement and the transaction contemplated herein shall be
paid by the party incurring such expense. Notwithstanding the foregoing, should
any litigation be commenced concerning this Agreement or the rights and duties
of any party with respect to it, the party prevailing shall be entitled, in
addition to such other relief as may be granted, to a reasonable sum for such
party's attorneys' fees and expenses determined by the court in such litigation
in a separate action brought for such purpose.

7.5.

Binding Effect, Assignment. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns and legal
representatives. Neither this Agreement, nor any right hereunder, may be
assigned by any party without the written consent of the other party hereto. Any
non-permitted assignment or attempted assignment shall be void.

7.6.

Counterparts. This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.
Each counterpart may consist of a number of copies hereof each signed by .less
than all, but together signed by all of the parties hereto.

7.7.

Headings. The headings in this Agreement are for reference only, and shall not
affect the interpretation of this Agreement.

7.8.

Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited





Page 13 of 16




by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity without invalidating the remainder
of such provision or the remaining provisions of this Agreement.

7.9.

Governing Law. This Agreement shall be governed by and construed in accordance
with the substantive and procedural laws of the State of Tennessee applicable to
agreements made and to be performed entirely within such State.

7.10.

Modification. Any modification to this Agreement shall be effected through a
written instrument duly executed by both the parties.

7.11.

No Third Party Beneficiaries. Except as expressly provided by this Agreement,
nothing in this Agreement, express or implied, is intended to or shall (a)
confer on any Person other than the Parties hereto and/or their Affiliates and
their respective permitted successors or assigns any rights (including third
party beneficiary rights), remedies, obligations or liabilities other than those
expressed herein or (b) constitute the parties hereto as partners or as
participants in a joint venture. Except as expressly provided by this Agreement,
this Agreement shall not provide third parties with any remedy, claim,
liability, reimbursement, cause of action or other right beyond those existing
without reference to the terms of this Agreement.

7.12.

Specific Enforcement. The Parties hereto agree that irreparable damage would
occur in the event any provision of this Agreement was not performed in
accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof, in addition to any other





Page 14 of 16




remedy at law or equity.

7.13.

Further Assurances. The Parties shall execute such further documents, and
perform such further acts, as may be reasonably necessary to transfer and convey
the Purchased Assets to the Buyer, or effect or confirm the assumption of the
Assumed Liabilities by the Purchaser, on the terms herein contained, and to
otherwise comply with the terms of this Agreement and consummate the
transactions contemplated hereby.

7.14.

Notices. All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given upon receipt if (i) mailed by certified
or registered mail, return receipt requested, (ii) sent by express carrier, fee
prepaid, (iii) delivered personally, addressed as follows or to such other
address or addresses of which the respective party shall have notified the
other.

If to Seller:

If to Buyer:




Roger Ford

Patriot Bioenergy Company

237 2nd Street,#5

Pikeville, KY  41501

Robert DeAngelis

Real Estate Contacts, Inc.

8955 U.S. Highway 301 N. #192

Parrish, Fl. 34219




IN WITNESS WHEREOF, Buyer and Sellers have duly executed and delivered this
Agreement as of the date first above written.

AGREED TO AND ACCEPTED:

SELLER:

Signature:

/s/Roger D. Ford

Name:

Roger D. Ford

Title:

CEO

Address:

237 2nd Street, Suite 5, Pikeville, KY 41501

Date:

1/4/2017





Page 15 of 16




BUYER:

Signature:

/s/Robert DeAngelis

Name:

ROBERT DEANGELIS

Title:

CEO of Real Estate Contacts. Inc.

Address:

8955 U.S. Highway 301 N., #192, Parrish, Fl. 34219

Date:

1/4/2017










(Remainder of page intentionally left blank)





Page 16 of 16


